Opinion by
Dallinger, J.
In accordance with stipulation of counsel .atomizers, bottles, trays, boxes, place card stands, and photo frames chiefly used on the table or in the household for utilitarian pürposes or hollow ware were held dutiable at 40 percent under paragraph 339, United States v. Friedlaender (21 C. C. P. A. *530103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited. Toilet sets similar to those the subject of Abstract 8950 were held dutiable as brushes at 45 percent under paragraph 1407 and mirrors at 50 percent under paragraph 230.